Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites, “A group III-N (AIN, GaN, AlxGa(1_x)N) crystal having: thickness at least 100 m; diameter equal to at least 4 inches; and stress that is less than 0.1 gigapascal (GPa) as determined by Raman spectroscopy, wherein the crystal is a free-standing crystal.” However, this is no support in the original disclosure of determining the stress to be less than 0.1 GPa for a m and a diameter of at least 4 inches. Applicant’s disclosure does not disclose a wafer having at least a 4 inch diameter, thus no Raman spectroscopy was performed to determine that the stress is less than 0.1 GPa. It is noted that applicant alleges support in paragraph [0089] and in provisional application 60/449085, however no support for determining a stress that is less than 0.1 gigapascal (GPa) as determined by Raman spectroscopy for a 4 inch diameter wafer.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-4 and 6-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Vaudo et al (US 2003/0157376) in view of Motoki et al (WO 99/23693), where US 2004/0089222 (‘222) is used as accurate translation.
Vaudo et al teaches a method of making a free standing, crack free single crystal Group III-V nitride (AlN, GaN) by HVPE. (Abstract and [0025], [0052]-[0053], [0160]-[0169]). The III-V nitride layer has a thickness of greater than 10 mm and a diameter greater than 1 cm, most preferably greater than 7.5 centimeters ([0026], [0052], claims 1, 6, 8, and 35), which overlaps the claimed range for length and thickness. Overlapping ranges are prima facie obvious (MPEP 2144.05). Vaudo et al also teaches using native nitride seeds to alive the strain associated with lattice mismatch effects. Vaudo et al also teaches large area wafers are of more commercial interest than smaller wafers because more devices can be produced on larger wafer ([0075]). Vaudo et al also teaches the boule is fabricated into individual wafers, i.e. free standing crystal, and a seed crystal wafer (free standing crystal) is formed a substrate and removal of the dissimilar substrate ([0052]-[0065]), which clearly suggests a free standing crystal.
Vaudo et al does not explicitly teach the stress is less than 0.1 GPa as determined by Raman spectroscopy.
	In a method of making a III-V nitride by HVPE, Motoki et al teaches a GaN crystal having a thickness of at least 100 m; a diameter equal to at least 2 inches (50 mm); and a stress that is less than 0.1 GPa (pg 39, 41, 42 teaches 180 mm thick GaN without cracks having a very small internal stress of 0.002 GPa with outside diameter of 55 m; also see corresponding portions of ‘222 [0209]-[0232]). Motoki et al also teaches if crystal defects are reduced, then a GaN single crystal substrate having high quality, low m ([0225]-[0237], [0245], [0252], [0268]), which clearly suggests a free standing substrate. Motoki et al teaches true internal stress as a result of measurement ([0096]).
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Vaudo et al by optimizing the growth conditions to minimize strain/stress to minimize stress to less than 0.1 GPa, as taught by Motoki et al, to thereby obtain a crack free, free-standing GaN crystal substrate having a reduced level of defects.
In regards to the stress is less than 0.1 GPa as determined by Raman spectroscopy, the combination of Vaudo et al and Motoki et al does not teach the stress as determined by Raman spectroscopy. However, the combination of Vaudo et al and Motoki et al does teach a GaN single crystal substrate produced after eliminating a GaAs substrate is 0.005 GPa as a result of measurement and the Stoney’s expression (Motoki [0096],[0209]-[0216]); therefore this crystal would be expected to also have the 
	As to the diameter being equal to at least 4 inches, the combination of Vaudo et al and Motoki et al teaches diameter greater than 1 cm, most preferably greater than 7.5 cm (Vaudo [0026]) which overlaps the claimed range. Overlapping ranges are prima facie obvious (MPEP 2144.05). Vaudo et al also teaches the desirability of larger wafers ([0075]).
Referring to claim 6, the combination of Vaudo et al and Motoki et al teaches diameter greater than 1 cm which overlaps the claimed range.
	Referring to claims 1, 11, 12 and 13, the combination of Vaudo et al and Motoki et al does not a thermal conductivity greater than 3.2 W/K-cm, an optical absorption of less than 5% and a FWHM that is less than 330 arc sec, and stress as determined by Raman spectroscopy. However, the combination of Vaudo et al and Motoki et al teaches HVPE method steps that overlap the steps listed in the instant specification to achieve the instantly claimed AlN crystal. Therefore, it is expected, inherent and obvious that the resultant AlN crystals of Vaudo and the instant specification would have the same properties. It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitation that stem from the claimed structure. In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted In re Best 195 USPQ 430, 433 (CCPA 1977). Also, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the combination of Vaudo et al and Motoki et al by optimizing the growth conditions to minimize strain/stress, optical absorption and FWHM. 
	Referring to claim 2, the combination of Vaudo et al and Motoki et al teaches crack free (Vaudo abstract).
Referring to claim 3-4, the combination of Vaudo et al and Motoki et al teaches warp less than 10 microns (Vaudo [0125]).
Referring to claim 7-9, the combination of Vaudo et al and Motoki et al teaches greater than 10 mm (Vaudo claim 8), which overlaps the claimed range.
	Referring to claims 10, the combination of Vaudo et al and Motoki et al teaches crack free however is silent to crack free under transmission and reflection optical microscopy. However, the combination of Vaudo et al and Motoki et al teaches crack free; therefore a crack free boule would be expected to have the same structure transmission and reflection optical microscopy. Furthermore, the combination of Vaudo et al and Motoki et al teaches a similar process of HVPE, as applicant; therefore a similar process is expected to produce a product with similar properties.
	Referring to claim 14, see remarks above regarding claim 1.

Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive.

Applicant’s argument that a POSITA at the time of the claimed invention was limited to the working examples of Motoki, not Motoki CIP, is noted but not found persuasive. Applicant merely alleges that the Motoki invention could not be replicated in wide area crystal without providing persuasive evidence. The Patent Board stated that the Motoki disclosure, however, does not expressly limit the outside diameter to 55 mm (See page 4 of Decision filed 12/27/2017). The Patent Board also stated that the 323 Application does not disclose that a diameter of at least 150 mm was remarkable or unexpected. Thus, the mere fact that the 323 Application discloses a GaN single crystal substrate having a diameter of at least 150 mm does not demonstrate that the larger diameter was unexpected or unobvious (See page 5 of Decision filed 12/27/2017). The examiner maintains and the Patent Board agreed that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Vaudo by optimizing 
Applicant’s argument that the claimed properties are achieved by controllably varying the location of growth and material sources within the reactor is noted but not found persuasive. First, the arguments are not commensurate in scope with the claimed invention; therefore are not persuasive. The claims are directed to the crystal and the crystal can be obtained without varying the location of the growth and material sources. Second, the growth properties can be achieved by maintaining the crystal in the flat layer growth zone, which is the method suggested by the prior art and the method taught by applicant (See paragraph [0077] of applicant’s published application). The successful optimization of the HVPE process to produce 4 inch diameter wafer without varying the location of the growth and material sources is clearly evidenced by Motoki (CIP US 2011/0163323). Also, the Weyer declaration merely alleges that the only in 2011 was a method known to grow a larger diameter wafer, however the Weyer declaration fails to compare the Motoki and Motoki CIP to identify how the method are different. The examiner maintains that the methods are substantially similar and is merely scaled up to 150 mm in Motoki CIP; therefore the method of Motoki enabled for production of 4 inch wafers in 2003, and Vaudo teaches produced wafers preferably having at least a 7.5 cm diameter.
Applicant argument that Motoki GPa values are estimated values based on a flawed version of the Stoney Relation is noted but not found persuasive. First, Applicant alleges that Motoki’s Stoney expression is not dependent to the substrate curvature. is defined the flexure of the wafer ([0097]) which one of ordinary skill in the art would In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that prior art products do not necessarily possess the characteristics of the claimed products. In re Best 195 USPQ 430, 433 (CCPA 1977). Also, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the combination of Vaudo et al and Motoki et al by optimizing the growth conditions to minimize strain/stress. The examiner maintains that Motoki teaches a stress of 0.002 GPa and there is no evidence that the wafer does not have the stress. While applicant alleges that Motoki’s calculations are flawed. There is no actual experimental evidence proving that the Motoki crystal does not have the stress taught by Motoki and that would not have the claimed stress if measured by Raman spectroscopy.
	Applicant’s arguments regarding the Weyer’s declaration and other evidence is noted but not found persuasive. The Weyer’s declaration has previously been responded to by the Examiner in the office action filed 09/28/2018 and was not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Motoki et al (US 6,413,627) teaches using distortion to calculate the internal stress in a GaN wafer (col 12, ln 1 to col 13, ln 30).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714